UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-1689



JOSH SHAPIRO,

                                             Plaintiff - Appellant,

          versus


CITY OF VIRGINIA BEACH CENTRAL LIBRARY,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:06-cv-00280-JBF)


Submitted: October 17, 2006                 Decided: October 19, 2006


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Josh Shapiro, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Josh     Shapiro    appeals    the   district     court’s     order

dismissing    his    civil   complaint   as   frivolous    under   28    U.S.C.

§ 1915(e) (2000).      We have reviewed the record and find that the

appeal is frivolous.         Accordingly, we dismiss the appeal on the

reasoning of the district court.         See Shapiro v. City of Virginia

Beach   Central     Library,   No.   2:06-cv-00280-JBF     (E.D.   Va.    filed

June 7, 2006 & entered June 9, 2006).             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid in the decisional process.



                                                                   DISMISSED




                                     - 2 -